              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:18-cv-00249-MR


ANNETTE M. DAVIS,                )
                                 )
                     Plaintiff,  )
                                 )               MEMORANDUM OF
                 vs.             )               DECISION AND ORDER
                                 )
ANDREW SAUL, Commissioner        )
of Social Security,              )
                                 )
                     Defendant.  )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 11] and the Defendant’s Motion for Judgment on

the Pleadings [Doc. 13].

I.    PROCEDURAL HISTORY

      The Plaintiff, Annette M. Davis (“Plaintiff”), filed an application for

supplemental security income under Title XVI of the Social Security Act (the

“Act”), alleging an onset date of May 14, 2013. [Transcript (“T.”) at 224, 229].

The Plaintiff’s application was denied initially and upon reconsideration. [T.

at 95, 104]. Upon Plaintiff’s request, a hearing was held on December 20,

2016 before an Administrative Law Judge (“ALJ”).           [T. at 43-72].   On

February 28, 2017, the ALJ issued a written decision denying the Plaintiff
benefits, finding that the Plaintiff was not disabled within the meaning of the

Act since the application date, October 31, 2013. [T. at 11-31]. The Appeals

Council denied the Plaintiff’s request for review on March 13, 2018, thereby

making the ALJ’s decision the final decision of the Commissioner. [T. at 1-

6]. The Plaintiff has exhausted all available administrative remedies, and this

case is now ripe for review pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards, Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).       “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla




                                      2
of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

       “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.


                                       3
20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

      At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity. If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant

does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular


                                       4
and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions.      SSR 96-8p; 20 C.F.R. §§

404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.      Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,

education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering her burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits. In this case, the ALJ rendered a determination adverse

to the Plaintiff at the fifth step.


                                      5
IV.   THE ALJ’S DECISION

      At step one, the ALJ found that Plaintiff has not engaged in substantial

gainful activity since the date of her application date, October 31, 2013. [T.

at 16-17].     At step two, the ALJ found that the Plaintiff has severe

impairments, including fibromyalgia, panica attacks, major depressive

disorder, and anxiety. [T. at 17]. At step three, the ALJ determined that the

Plaintiff does not have an impairment or combination of impairments that

meets or medically equals the Listings.        [T. at 17-19].   The ALJ then

determined that the Plaintiff, notwithstanding her impairments, has the RFC:

              [T]o perform light work as defined in 20 CFR
              416.967(b) except the [Plaintiff] could frequently
              balance, stoop, kneel, crouch, crawl, or climb stairs.
              She could occasionally climb ladders, but must avoid
              concentrated exposure to extreme cold and hazards
              such as heights or machinery. She could perform
              simple, routine, and repetitive tasks in a stable
              environment at a non-production pace. The [Plaintiff]
              would be off task nine percent of an eight-hour
              workday.

[T. at 19].

      At step four, the ALJ identified Plaintiff’s past relevant work as a

cleaner and cashier. [T. at 24]. The ALJ observed, however, that the Plaintiff

is “unable to perform any past relevant work as actually or generally

performed.” [Id.]. At step five, based upon the testimony of the VE, the ALJ

concluded that, considering Plaintiff’s age, education, work experience, and
                                        6
RFC, Plaintiff is capable of performing other jobs that exist in significant

numbers in the national economy, including parking lot cashier, storage

facility rental clerk, and labeler. [T. at 24-25]. The ALJ therefore concluded

that the Plaintiff was not “disabled” as defined by the Social Security Act from

October 31, 2013, the application date, through February 28, 2017, the date

of the ALJ’s decision. [T. at 25-26].

V.    DISCUSSION1

      As one of her assignments of error, the Plaintiff argues that the ALJ

erred in failing to acknowledge or weigh the opinion of the consultative

psychological examiner, David Brantley, III, Psy.D., as required by the

regulations in the absence of a controlling opinion by a treating physician.

[Doc. 12 at 14-16].

      In making disability determinations, the Regulations require ALJs to

consider all medical opinions of record, regardless of their source. 20 C.F.R.

§§ 404.1527(c), 416.927(c); 20 C.F.R. § 404.1527(b) (“In determining

whether you are disabled, we will always consider the medical opinions in

your case record together with the rest of the relevant evidence we receive.”);

SSR 06-03p (The ALJ must “consider all of the available evidence in the


1 Rather than set forth a separate summary of the facts in this case, the Court has
incorporated the relevant facts into its legal analysis.


                                        7
individual’s case record in every case.”). “Medical opinions are statements

from acceptable medical sources that reflect judgments about the nature and

severity of [a plaintiff’s] impairment(s), including [the plaintiff’s] symptoms,

diagnosis and prognosis, what [the plaintiff] can do despite impairment(s),

and [the plaintiff’s] physical and mental restrictions.” 20 C.F.R. §

404.1527(a)(1). “The RFC assessment must always consider and address

medical source opinions. If the RFC assessment conflicts with an opinion

from a medical source, the adjudicator must explain why the opinion was not

adopted.” SSR 96-8p.

      Generally, more weight will be given to an opinion of a medical source

who has examined the claimant than to a non-examining source. 20 C.F.R.

§ 404.1527(c). Further, more weight will generally be given to opinions from

a claimant’s treating sources than from sources rendering an opinion based

upon a single or limited examination of a claimant. Id. Where a medical

source renders treatment or evaluation solely for the Plaintiff’s need to obtain

a report in support of a disability claim, the medical source is not considered

a treating source. 20 C.F.R. § 404.1527(a)(2). If controlling weight is not

given to a treating source’s medical opinion, the ALJ must weigh all medical

opinions of record. See 20 C.F.R. § 404.1527(c).




                                       8
      Here, the Plaintiff contends remand is required because, when the ALJ

undertook to ascertain the Plaintiff’s impairments, the ALJ failed to evaluate

and weigh the opinion of Dr. Brantley, the psychological consultative

examiner. Dr. Brantley evaluated the Plaintiff on April 17, 2013 and prepared

a seven-page single-spaced evaluation report. [T. at 428-34]. Dr. Brantley

opined that the Plaintiff is capable of understanding, retaining, and following

instructions except during the instances when she is impaired by severe

anxiety. [T. at 433]. Dr. Brantley also made the following relevant findings

and conclusions:

            [Plaintiff’s] ability to concentrate well enough to
            perform simple repetitive task [sic] can also be
            impaired by stress, which triggers anxiety.
            Psychologically, given her history and presentation,
            it is believed her ability to tolerate the stress and
            pressures associated with day-to-day work activity is
            currently impaired. Her ability to relate well with
            fellow coworkers and supervisors seems to be within
            normal limits under normal conditions, but can
            deteriorate under stress.

[T. at 433-34].

      Nowhere in the decision does the ALJ mention, discuss, cite, or even

allude to Dr. Brantley’s evaluation. As such, the Court cannot discern from

the ALJ’s decision whether he even considered Dr. Brantley’s evaluation,

much less what weight, if any, was afforded to it. “The RFC assessment must

always consider and address medical source opinions. If the RFC
                                      9
assessment conflicts with an opinion from a medical source, the adjudicator

must explain why the opinion was not adopted.” SSR 96-8p. As a result of

this failure to properly consider and evaluate the opinion of Dr. Brantley, the

Court cannot say that the ALJ arrived at a mental RFC that was supported

by substantial evidence. This failure to weigh and evaluate a medical source

opinion requires remand.

      Compounding the failure to address Dr. Brantley’s evaluation, the ALJ

also fails to identify any medical opinion to which any significant weight was

given that would support the mental RFC determination. The ALJ found as

follows with respect to the State Agency psychological consultants’ medical

opinion evidence:

            As for the opinion evidence, at the initial level, Nancy
            Lloyd, Ph.D., a non-examining State agency
            psychological examiner, opined there was not
            sufficient evidence to make a decision on the claim.
            Nancy Herra, Ph.D. the non-examining State agency
            psychological consultant at the reconsideration level,
            agreed with Dr. Lloyd. The undersigned gave no
            weight to these opinions because evidence received
            at the hearing level, which consultants did not have
            the opportunity to review, is sufficient to make a
            determination.

[T. at 22 (emphasis added)]. Further, the ALJ’s discussion of the remaining

opinion evidence fails to explain how the RFC accommodated the Plaintiff’s




                                      10
mental impairments. The ALJ assigned weight to only one other opinion, the

Plaintiff’s therapist, as follows:

             Lillie Jacobs, LCSW, the [Plaintiff's] therapist,
             submitted a Mental Residual Function Capacity
             assessment in September 2013. Ms. Jacobs opined
             the [Plaintiff] would be unable to meet competitive
             standards of unskilled work and would likely miss
             more than four days of work per month. The
             undersigned gave little weight to Ms. Jacobs' opinion
             because it is inconsistent with the [Plaintiff's]
             conservative treatment and stated abilities. The
             opinion is further inconsistent with Ms. Jacobs' own
             treatment notes, which show the [Plaintiff] reported
             caring for her parents and increased participation in
             church and choir activities. Moreover, the opinion
             appears to rely on the [Plaintiff’s] subjective
             complaints and the undersigned finds that is not well-
             supported by the objective evidence.

[T. at 23 (emphasis added)].

      The ALJ’s narrative fails to reconcile the weight purportedly assigned

to the various medical opinions and the RFC. Further, the ALJ accorded no

opinion from a medical source in the Plaintiff's record “persuasive weight,”

“great weight,” “greatest weight,” or “controlling weight,” such that it would

support his mental RFC determination. The only medical source opinion to

be given any weight was the ALJ's determination that Plaintiff’s therapist,

Lillie Jacobs, opinion would be given “little weight, because it is inconsistent

with the [Plaintiff’s] conservative treatment and stated abilities.” [T. at 23]. As

such, neither that opinion nor any other opinion in the record was considered
                                        11
by the ALJ to be of sufficient weight to support his assessment of the

Plaintiff's mental RFC. Thus, the Court is left to guess how the ALJ arrived

upon his conclusions.

      For all these reasons, the Court cannot say whether the ALJ properly

assessed the Plaintiff’s RFC. See Patterson v. Comm’r of Soc. Sec. Admin.,

846 F.3d 656, 662 & n. 1 (4th Cir. 2017) (“[B]ecause we cannot review the

ALJ’s mental-impairment evaluation, we cannot say that he properly

assessed [plaintiff’s] RFC. And because we cannot gauge the propriety of

the ALJ’s RFC assessment, we cannot say that substantial evidence

supports the ALJ’s denial of benefits.”).

      In light of this decision, Plaintiff’s other assignments of error need not

be addressed at this time but may be addressed by her on remand.

VI.   CONCLUSION

      For the reasons stated, remand is required. On remand, the ALJ shall

properly weigh all medical opinions, including but not limited to the medical

opinion of the consultative psychological examiner, Dr. Brantley, as more

fully set forth in this opinion and in accordance with 20 C.F.R. § 404.1527.


                                   ORDER
      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 11] is GRANTED and the Defendant’s Motion for

                                      12
Judgment on the Pleadings [Doc. 13] is DENIED. Pursuant to the power of

this Court to enter judgment affirming, modifying or reversing the decision of

the Commissioner under Sentence Four of 42 U.S.C. § 405(g), the decision

of the Commissioner is REVERSED and the case is hereby REMANDED for

further administrative proceedings consistent with this opinion. A judgment

shall be entered simultaneously herewith.

      IT IS SO ORDERED.

                                  Signed: September 6, 2019




                                      13
